Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 3, 5, 7-18, 20-25, 27, and 30 are pending and are allowed herein.
	Claims 4, 26, 28, and 29 are cancelled herein.
	Claims 1, 7, 20, 22, 24, 25, 27, and 30 are amended herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Roberts on 05/05/2022.
The application has been amended as follows: 
1. (Currently Amended) An injectable polymer-based implant composition comprising an ammonio-methacrylate copolymer said copolymer being dissolved in an injectable solvent, an additive which is a water-soluble salt, and optionally a pharmaceutically active agent, wherein upon contact with an aqueous medium polymer(s) of the implant composition form a stable solidified residue, and wherein said injectable solvent is soluble in or miscible with water and is an aprotic , wherein said additive is a calcium-containing salt, and water is present in an amount between 0.5 and 20 weight percent.  

4. (Cancelled) 
7. (Currently Amended) The injectable implant of claim 1, further comprising a cosolvent, 
optionally wherein said polyols being polyethylene glycol with molecular weight between 300 and 4000, propylene glycol, or glycerine; and
optionally wherein said organic acid esters being triethyl citrate or diethyl phthalate

20. (Currently Amended) Method of accelerating a bone fracture healing in a patient in need thereof by administering perifracturally an injectable polymer-based implant composition comprising an ammonio-methacrylate copolymer, said copolymer being dissolved in an injectable solvent, an additive which is a water-soluble salt, and optionally a bone active agent, wherein upon contact with an aqueous medium polymer(s) of the implant form a stable solidified residue, and wherein said injectable solvent is soluble in or miscible with water and is an aprotic , wherein said additive is a calcium-containing salt, and water is present in an amount between 0.5 and 20 weight percent.   
22. (Currently Amended) Method of treatment of a dental or an oral pathology in a patient in need thereof by administering to said patient an injectable polymer-based implant composition comprising an ammonio-methacrylate copolymer, said copolymer being dissolved in an injectable solvent, an additive which is a water-soluble salt, and a pharmaceutically active agent, wherein upon contact with an aqueous medium polymer(s) of the implant form a stable solidified residue, and wherein said injectable solvent is soluble in or miscible with water and is an aprotic , wherein said additive is a calcium-containing salt, and 
water is present in an amount between 0.5 and 20 weight percent.  
24. (Currently Amended) Method of treatment of a pathology in a patient in need thereof by administering to said patient intramuscularly, subcutaneously or intraperitoneally an injectable polymer-based implant composition comprising an ammonio- methacrylate copolymer, said copolymer being dissolved in an injectable solvent, an additive which is a water-soluble salt, and a pharmaceutically active agent, wherein upon contact with an aqueous medium polymer(s) of the implant form a stable solidified residue, and wherein said injectable solvent is soluble in or miscible with water and is an aprotic  wherein said additive is a calcium-containing salt, and water is present in an amount between 0.5 and 20 weight percent.  
25. (Currently Amended) The injectable implant according to claim 1, wherein said water-soluble salt is selected from the group consisting of calcium chloride, and calcium acetate, 
26. (Cancelled) 
27. (Currently Amended) The injectable implant according to claim 1, wherein said water-soluble salt is selected from the group consisting of calcium chloride
28. (Cancelled) 
29. (Cancelled) 
30. (Currently Amended) The injectable composition according to claim 1 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art is Krohne (WO 2012/101242).  In light of the amendments made herein, Applicant has shown that the instantly claimed invention is not obvious, wherein the data in the specification shows that the composition has a stability, as shown by the composition’s resilience to agitation and ability to remain visually intact for at least 3 months (as shown in at least paragraphs [0094] and [0099]), when said polymer, calcium salt, and said range of water are present.  Without the use of improper hindsight reconstruction, one would not have arrived at the instantly claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611